NOT DESIGNATED FOR PUBLICATION

                                              No. 122,128

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                     v.

                                          CARLOS R. BATES,
                                             Appellant.

                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; SETH L. RUNDLE, judge. Opinion filed January 29, 2021.
Affirmed.


        Rick Kittel, of Kansas Appellate Defender Office, for appellant.


        Julie A. Koon, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before WARNER, P.J., POWELL, J., and MCANANY, S.J.

        PER CURIAM: Carlos Bates appeals his convictions of possession of drugs and drug
paraphernalia with the intent to distribute. He asserts that the district court should have
granted his motion to suppress evidence of the drugs and paraphernalia in question, as
that evidence was gained as a result of an unreasonable and unwarranted traffic stop.
After carefully considering the record before us and the parties' arguments, we find the
officers' investigatory detention of Bates' van was supported by reasonable suspicion of
criminal activity. Thus, we affirm the denial of Bates' motion to suppress and affirm his
convictions.




                                                     1
                         FACTUAL AND PROCEDURAL BACKGROUND

       At around 1:30 a.m. on September 1, 2017, the Wichita Police Department
received a call reporting that a suspicious person had just knocked on the caller's front
door. The caller indicated he did not know who the knocker was and was not expecting
anyone. The caller's neighborhood had recently experienced a number of burglaries, and
police officers were aware that late-night knocks are often associated with attempted
residential break-ins.


       Officers Joshua Gilmer and Ryan Oliphant responded to investigate. When they
arrived, the officers noticed a red minivan, its lights on and engine running, parked on the
street outside the caller's address. The officers parked their patrol cars around the corner
from the van. Officer Gilmer began walking towards the van, illuminating it with his
flashlight. But the van drove off before he could reach it. Officer Oliphant returned to his
patrol car and searched for the van, locating it in an alley about 1 1/2 blocks away with its
lights off. Officer Oliphant activated his emergency lights and notified Officer Gilmer.


       When both officers were present, they approached the van. Officer Gilmer spoke
with the passenger, who police later identified as Bates. Both officers noticed the smell of
marijuana; they subsequently searched the van and found open beer containers,
marijuana, cocaine, a box of plastic baggies, and two sets of scales. Bates waived his
Miranda rights and admitted that the marijuana and cocaine belonged to him.


       The State charged Bates with possession of cocaine with the intent to distribute
and possession of drug paraphernalia with the intent to distribute. Bates filed a motion to
suppress the evidence found in the van, arguing the officers lacked reasonable suspicion
to conduct a traffic stop. At the motion hearing, the officers testified they detained the
van because they wanted to know why it had been parked in front of the 911-caller's
house. They noted that gang activity, residential burglaries, and car break-ins are



                                              2
common in the neighborhood. And Officer Gilmer explained that some burglars were
known to knock on the front door of a residence to determine if anyone was home and, if
they received no response, to break in through the rear of the home.


       The district court denied the suppression motion. It found the officers lacked
sufficient grounds for an investigative detention because they did not have evidence that
a specific crime had been or was being committed. But the court determined the officers
were investigating the late-night knock under their community-caretaking role. The court
found that the officers' investigation was part of a valid public-safety stop. Based on the
knocking and the early hour, the officers could reasonably suspect that someone needed
assistance; this suspicion, combined with the van's proximity to the house, permitted the
officers to ask the van's occupants whether they needed help or had any information
about who had knocked on the door.


       The case proceeded to a bench trial on stipulated facts. The district court found
Bates guilty on both charges. He now appeals.


                                        DISCUSSION

       The Fourth Amendment to the United States Constitution, made applicable to the
states through the Fourteenth Amendment's Due Process Clause, protects "[t]he right of
the people to be secure in their persons, houses, papers, and effects, against unreasonable
searches and seizures." Section 15 of the Kansas Constitution Bill of Rights provides "the
same protection from unlawful government searches and seizures as the Fourth
Amendment." State v. Daniel, 291 Kan. 490, 498, 242 P.3d 1186 (2010).


       Whenever an officer encounters a citizen in a public place, the rights protected by
the Fourth Amendment are implicated. The rules of law applied to safeguard the Fourth
Amendment's protections vary depending on the type of encounter between the individual



                                              3
and law enforcement. Kansas courts have recognized four types of such encounters:
(1) voluntary encounters; (2) investigatory detentions; (3) public-safety stops and welfare
checks; and (4) arrests. State v. Cleverly, 305 Kan. 598, 605, 385 P.3d 512 (2016).


       An investigatory detention—also known as a "Terry stop" after Terry v. Ohio, 392
U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)—occurs when an officer detains a person
in a public place because the officer reasonably suspects the person "is committing, has
committed or is about to commit a crime." K.S.A. 22-2402(1); see Terry, 392 U.S. at 21-
22; State v. Thomas, 291 Kan. 676, Syl. ¶ 8, 246 P.3d 678 (2011). A reasonable suspicion
is "a particularized and objective basis for suspecting the person stopped is involved in
criminal activity." 291 Kan. 676, Syl. ¶ 9. Reasonableness in this context is viewed
"'based on the totality of the circumstances'" and "'in terms as understood by those versed
in the field of law enforcement.'" 291 Kan. at 687.


       Whether reasonable suspicion exists is a question of law. Thomas, 291 Kan. at
688. Reasonable suspicion is a less rigorous standard than probable cause and requires a
showing considerably less than preponderance of the evidence. State v. Johnson, 293
Kan. 1, 6, 259 P.3d 719 (2011). But the standard requires more than an inchoate and
unparticularized suspicion or hunch of criminal activity. 293 Kan. at 6.


       Unlike investigatory detentions, welfare checks and public-safety stops fall under
law enforcement's community-caretaking function. These encounters arise when an
officer checks on a person's welfare for safety reasons or to provide assistance. See State
v. Vistuba, 251 Kan. 821, 824, 840 P.2d 511 (1992), disapproved of on other grounds by
State v. Field, 252 Kan. 657, 847 P.2d 1280 (1993). During this type of encounter, a "law
enforcement officer who has available objective, specific, and articulable facts creating a
suspicion that an individual needs help or is in peril may stop and investigate the
situation." State v. Ellis, 311 Kan. 925, Syl. ¶ 1, 469 P.3d 65 (2020). And if a person "has
been stopped subsequent to a legitimate suspicion that she or he needs aid, the officer


                                             4
may take appropriate action to render assistance." 311 Kan. 925, Syl. ¶ 2. The caretaking
role dissipates when "an officer confirms no one needs assistance or the assistance has
been provided." State v. Neighbors, 299 Kan. 234, 252, 328 P.3d 1081 (2014).


       To deter violations of the Fourth Amendment by law enforcement, courts hearing
criminal cases exclude—or suppress—evidence found as a result of an unlawful search or
seizure. Utah v. Strieff, 579 U.S. ___,136 S. Ct. 2056, 2061, 195 L. Ed. 2d 400 (2016).
This exclusion applies both to "'primary evidence obtained as a direct result of an illegal
search or seizure'" and to "'evidence later discovered and found to be derivative of an
illegality.'" 136 S. Ct. at 2061. Although courts generally refer to this practice as the
exclusionary "rule," the Supreme Court has recently emphasized that it is a judicially
created remedy and only applies when "'its deterrence benefits outweigh its substantial
social costs.'" 136 S. Ct. at 2061. In other words, "police conduct must be sufficiently
deliberate that exclusion can meaningfully deter it, and sufficiently culpable that such
deterrence is worth the price paid by the justice system." Herring v. United States, 555
U.S. 135, 144, 129 S. Ct. 695, 172 L. Ed. 2d 496 (2009).


       We review the factual underpinnings of a district court's decision on a motion to
suppress evidence for substantial competent evidence and its ultimate legal conclusion de
novo. State v. Reiss, 299 Kan. 291, 296, 326 P.3d 367 (2014). When the material facts are
not in dispute—as here—whether evidence should be suppressed is a question of law
over which our review is unlimited. State v. Stevenson, 299 Kan. 53, 57, 321 P.3d 754
(2014). Although a defendant initiates a constitutional challenge to a search or seizure by
filing a motion to suppress the evidence in question, the State has the burden to prove any
challenged police conduct was permissible. Cleverly, 305 Kan. at 605.


       On appeal, Bates argues the district court correctly found the officers lacked
reasonable suspicion to justify an investigatory stop but erred in concluding the stop was



                                               5
justified by public-safety concerns. And he argues that the evidence is not sufficiently
attenuated from the officers' conduct to render it admissible.


       The district court found that this encounter fell within the officers' community-
caretaking function. The court focused on the fact that a person may be knocking on a
door in need of help, and the officers may have inferred that it was the people in the van
outside the door of the residence who needed assistance. This explanation is not
supported by the officers' testimony, however.


       At the suppression hearing, Officer Gilmer explained that he was suspicious about
the reported knock, given his knowledge of burglars' tactics and previous burglaries in
the area. He stated that when he saw the van parked outside the residence, he wanted to
identify the van's occupants and determine whether they were supposed to be there.
When the officers approached the van, it drove away—a move Officer Gilmer interpreted
as an effort to evade investigation. Officer Oliphant stated he stopped the van to obtain
more information because it was parked in a high crime neighborhood, and he found
parking a van in an alley with its lights off to be suspicious.


       This testimony does not support the district court's explanation that the encounter
was a public-safety stop. Unlike in the cases cited by the State in its brief, the officers'
actions here were not motivated by their concern for the well-being of the van's
occupants. See State v. Schuff, 41 Kan. App. 2d 469, 202 P.3d 743 (2009), rev. denied
289 Kan. 1284 (2010) (officer responded to call about a car that drove through the dead
end of a remote road and remained unmoving); In re J.M.E., 38 Kan. App. 2d 229, 162
P.3d 835 (2007) (officer responded to a nighttime call about a car parked on a dead-end
road with its lights out). Instead, the officers were engaged in an investigation as to the
nature and meaning of the late-night knock, given that action's criminal implications.
Thus, the district court erred when it analyzed the officers' subsequent detention of the
van as a welfare check.


                                               6
       This analytical misstep does not mean, however, that the court erred when it
denied Bates' motion to suppress. See State v. Overman, 301 Kan. 704, 712, 348 P.3d 516
(2015) (district court's decision will be upheld if it reaches the correct result even though
it relied upon the wrong ground for its decision). After reviewing the evidence before us,
we conclude the officers had reasonable suspicion to detain the van as part of their
investigation into a potential burglary in the neighborhood. We thus affirm the district
court's denial of Bates' motion to suppress, albeit for a different reason than the court
provided.


       Officers Gilmer and Oliphant relied on seven facts when stopping the van:
(1) They responded to a report of someone knocking on the front door of a caller's
residence; (2) they received the report early in the morning; (3) burglaries were common
in the neighborhood; (4) Officer Gilmer stated burglars will sometimes knock on the
front door to determine whether someone is home; (5) upon arriving, the officers saw a
van parked outside the residence with its lights on; (6) the van drove away as Officer
Gilmer approached it; and (7) Officer Oliphant found the van parked with its lights off in
an alley 1 1/2 blocks away.


       These facts, and the reasonable inferences drawn from them, give rise to a
reasonable suspicion that criminal activity was afoot. The 911-caller reported someone
had knocked at the front door. While the officers did not observe the knock, this
information was reliable because the caller, by providing the house's address, could be
identified and held to account. See State v. Chapman, 305 Kan. 365, 373, 381 P.3d 458
(2016) (discussing reliability of tip based on whether identity of provider is disclosed,
could be ascertained, or could not be discovered). The caller indicated he did not expect a
visitor. Based on the van's location and its lights being on, the officers could reasonably
conclude one of the van's occupants was the door-knocker.



                                              7
       Officer Gilmer's statement describing how some burglars operate tied the
knocking to potential criminal activity. The time of the call and the prior illegal activity
in the neighborhood strengthened that connection. And after Officer Gilmer attempted to
approach the van, it drove away and parked with its lights off in a nearby alley,
suggesting its occupants did not want to interact with police.


       Individually, these circumstances may simply appear odd. See Chapman, 305 Kan.
at 372 (report of suspicious but not criminal activity cannot form reasonable suspicion).
But in light of Officer Gilmer's description of burglaries, these circumstances become
sufficiently suspicious to suggest a crime was going to be committed, warranting an
investigatory detention. See State v. Kirby, 12 Kan. App. 2d 346, 353, 744 P.2d 146
(1987) (noting "location, time of day, previous reports of crime in the area, and furtive
actions of suspects" may support reasonable suspicion but time of day and crime in the
area cannot justify a stop by themselves), disapproved of on other grounds by State v.
Jefferson, 297 Kan. 1151, 310 P.3d 331 (2013).


       We conclude that, under the totality of the circumstances, the officers'
investigatory detention of the van was supported by reasonable suspicion that the
occupants intended to commit a burglary. Bates does not challenge the subsequent search
of the van, which produced the drugs and paraphernalia he later admitted to possessing.
The district court did not err when it denied Bates' motion to suppress.


       Affirmed.




                                              8